The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is responsive to the application filed on 09/29/2020.
Claims 1-17 are pending in this application. This action is made non-final.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been placed in file. 

Foreign Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections
Claim 1 is objected to because of the following informalities: 	In claim 1, "an AR wearable device;” should be changed to “an AR wearable device,”. Appropriate correction is required.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Margolis et al. (US 2014/016055, hereinafter Margolis).
	Re claim 1, Margolis teaches an Augmented Reality (AR) display device, comprising: 
 	a terminal (fig. 9, numeral 803); and 
 	an AR wearable device (fig. 9, numerals 101 and 102), 
 	wherein the terminal is configured to: 
 	 	configure the AR wearable device as an extended display device of the terminal to put the AR wearable device and a display screen of the terminal in a dual-screen heterogeneous display mode (fig. 12A and [0105], capture image data like video and still images, typically in color, of the real world to map real objects in the display field of view of the see-through display, and hence, in the field of view of the user); and 
 	 	transmit image data to the AR wearable device to allow the AR wearable device to display the image data (figs. 11-12 and [0105], map real objects in the display field of view of the see-through display, and hence, in the field of view of the user).  	Re claim 2, the rejection of claim 1 is incorporated. Margolis teaches wherein the terminal is further configured to acquire streaming media data and process the acquired streaming media data into the image data (fig. 9 and [0083], a capture device 802, and a display 803, all in communication with each other. Computing environment 804 may include one or more processors as described herein. Capture device 802 may include a color or depth sensing camera that may be used to visually monitor one or more targets including humans and one or more other real objects within a particular environment).  	Re claim 3, the rejection of claim 2 is incorporated. Margolis teaches wherein the AR display device further comprises a computing device configured to transmit the streaming media data to the terminal in response to a request from the terminal (fig. 9 and [0083], a capture device 802, and a display 803, all in communication with each other. Computing environment 804 may include one or more processors as described herein. Capture device 802 may include a color or depth sensing camera that may be used to visually monitor one or more targets including humans and one or more other real objects within a particular environment).  	Re claim 4, the rejection of claim 3 is incorporated. Margolis teaches wherein the streaming media data comprises Real-Time Streaming Protocol (RTSP) streaming media data ([0124], Image and depth data from multiple perspectives can be received in real time from other 3D image capture devices 1520 under control of one or more network accessible computer systems 1512 or from one or more physical A/V apparatus 1500 in the location).  	Re claim 8, the rejection of claim 3 is incorporated. Margolis teaches wherein the streaming media data comprises streaming media data obtained by performing real-time screen recording on a display screen of the computing device ([0124], Image and depth data from multiple perspectives can be received in real time from other 3D image capture devices 1520 under control of one or more network accessible computer systems 1512 or from one or more physical A/V apparatus 1500 in the location). 
Allowable Subject Matter
Claims 5-7, 9-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims set forth in this action.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111 ( c ) to consider these references fully when responding to this action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN H VU whose telephone number is (571)270-3482.  The examiner can normally be reached on PHP 9-5:30 PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-270-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOAN H VU/Primary Examiner, Art Unit 2177